Citation Nr: 1748545	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  12-30 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for right ear hearing loss.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a cervical spine disorder.

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for an ingrown toenail.

4.  Entitlement to service connection for an ingrown toenail.

5.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right shoulder disorder.

6.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right knee disorder.


7.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for testicular cancer status post left orchiectomy.

8.  Entitlement to a compensable evaluation for a soft tissue nodule of the right volar forearm (formerly rated as ganglion cyst of the right wrist).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active duty from July 1984 to April 1988, January 2002 to May 2002, and June 2002 to December 2002.  The Veteran also had a period of active duty for training (ACDUTRA) from May 31, 2003, to June 14, 2003, with the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In July 2013, the Veteran testified before the undersigned via videoconference.  A transcript of the hearing is of record.

In November 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board.
The Board acknowledges that the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to left ear hearing loss has been perfected, but not yet certified to the Board.  The claim is awaiting the scheduling of a Travel Board hearing.  As such, the Board will not accept jurisdiction over the issue at this time, but the issue will be the subject of a subsequent Board decision.

The Board recognizes that the Veteran attempted to raise the issue of entitlement to service connection for migraines in a statement dated in July 2017.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the VA Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).

As a final preliminary matter, the Board notes this appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of whether new and material evidence has been received to reopen the claim for entitlement to service connection for right ear hearing loss, whether new and material evidence has been received to reopen the claim for entitlement to service connection for a cervical spine disorder, and entitlement to service connection for an ingrown toenail are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  By a June 1993 rating decision, the RO denied the Veteran's claim for service connection for an ingrown toenail; he was advised of the RO's decision and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's decision within one year, nor was new and material evidence received within a year.

3.  By a December 2007 rating decision, the RO denied the Veteran's petition to reopen the previously denied claim of entitlement to service connection for an ingrown toenail; he was advised of the RO's decision and of his appellate rights.

4.  The Veteran did not perfect a timely appeal of the RO's decision, nor was new and material evidence received within a year.

5.  Additional evidence received since the RO's December 2007 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for an ingrown toenail, and raises a reasonable possibility of substantiating the claim.

6.  By an August 2007 rating decision, the RO denied the Veteran's claim for service connection for a right shoulder disorder; he was advised of the RO's decision and of his appellate rights.

7.  By a December 2007 rating decision, the RO denied the Veteran's petition to reopen the previously denied claim of entitlement to service connection for a right shoulder disorder; he was advised of the RO's decision and of his appellate rights.

8.  By a February 2008 rating decision, the RO reopened and denied the previously denied claim of entitlement to service connection for a right shoulder disorder; he was advised of the RO's decision and of his appellate rights.

9.  The Veteran did not initiate a timely appeal of the RO's August 2007, December 2007, and/or February 2008 decisions, nor was new and material evidence received within a year.

10.  Additional evidence received since the RO's February 2008 decision is cumulative or redundant of the evidence of record at the time of that decision, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right shoulder disorder, and does not raise a reasonable possibility of substantiating the claim.
11.  By a December 1990 rating decision, the RO denied the Veteran's claim for service connection for a right knee disorder; he was advised of the RO's decision and of his appellate rights.

12.  The Veteran did not initiate an appeal of the RO's decision within one year, nor was new and material evidence received within a year.

13.  By an August 2007 rating decision, the RO denied the Veteran's petition to reopen the previously denied claim of entitlement to service connection for a right knee disorder; he was advised of the RO's decision and of his appellate rights.

14.  By a December 2007 rating decision, the RO denied the Veteran's petition to reopen the previously denied claim of entitlement to service connection for a right knee disorder; he was advised of the RO's decision and of his appellate rights.

15.  The Veteran did not initiate a timely appeal of the RO's August 2007 and December 2007 decisions within one year, nor was new and material evidence received within a year.

16.  Additional evidence received since the RO's December 2007 decision is cumulative or redundant of the evidence of record at the time of that decision, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder, and does not raise a reasonable possibility of substantiating the claim.

17.  By an August 2007 rating decision, the RO denied the Veteran's claim for service connection for testicular cancer; he was advised of the RO's decision and of his appellate rights.

18.  By a December 2007 rating decision, the RO denied the Veteran's petition to reopen the previously denied claim of entitlement to service connection for testicular cancer; he was advised of the RO's decision and of his appellate rights.

19.  By a February 2008 rating decision, the RO reopened and denied the Veteran's petition to reopen the previously denied claim of entitlement to service connection for testicular cancer; he was advised of the RO's decision and of his appellate rights.

20.  The Veteran did not initiate a timely appeal of the RO's decision within one year, nor was new and material evidence received within a year.

21.  Additional evidence received since the RO's February 2008 decision is cumulative or redundant of the evidence of record at the time of that decision, does not relate to an unestablished fact necessary to substantiate the claim for service connection for testicular cancer, and does not raise a reasonable possibility of substantiating the claim.

22.  Throughout the appeal, the Veteran's soft tissue nodule of the right volar forearm has been asymptomatic.


CONCLUSIONS OF LAW

1.  The RO's June 1993 rating decision to deny service connection for an ingrown toenail is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (1993).

2.  The RO's December 2007 rating decision denying the petition to reopen the previously denied claim of entitlement to service connection for an ingrown toenail is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2007).

3.  New and material evidence has been received to reopen the Veteran's claim for service connection for an ingrown toenail.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2016).

4.  The RO's August 2007 rating decision to deny service connection for a right shoulder disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2007).

5.  The RO's December 2007 rating decision denying the petition to reopen the previously denied claim of entitlement to service connection for a right shoulder disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2007).

6.  The RO's February 2008 rating decision reopening and denying the previously denied claim of entitlement to service connection for a right shoulder disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2008).

7.  New and material evidence has not been received to reopen the Veteran's claim for service connection for a right shoulder disorder.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2016).

8.  The RO's December 1990 rating decision to deny service connection for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 1988); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (1990).

9.  The RO's August 2007 rating decision denying the petition to reopen the previously denied claim of entitlement to service connection for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2007).

10.  The RO's December 2007 rating decision denying the petition to reopen the previously denied claim of entitlement to service connection for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2007).



11.  New and material evidence has not been received to reopen the Veteran's claim for service connection for a right knee disorder.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2016).

12.  The RO's August 2007 rating decision to deny service connection for testicular cancer is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2007).

13.  The RO's December 2007 rating decision denying the petition to reopen the previously denied claim of entitlement to service connection for testicular cancer is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2007).

14.  The RO's February 2008 rating decision reopening and denying the previously denied claim of entitlement to service connection for testicular cancer is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2008).

15.  New and material evidence has not been received to reopen the Veteran's claim for service connection for testicular cancer.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2016).

16.  The criteria for a compensable disability rating for the soft tissue nodule of the right volar forearm (formerly rated as ganglion cyst of the right wrist) are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Here, the Board is reopening the claim for service connection for an ingrown toenail and then remanding the claim for further development.  Thus, no further discussion of the VCAA is required.

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties with the exception of the Veteran's request to be scheduled for an examination.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Board notes that etiological opinions on the right knee, right shoulder, and testicular cancer claims have not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

There is, however, an exception when, as here, there are petitions to reopen previously denied, unappealed claims.  According to 38 C.F.R. § 3.159(c)(4)(iii), there is no obligation to provide an examination for a medical nexus opinion unless and until there is new and material evidence to reopen the previously denied, unappealed claim.  Here, there is no such new and material evidence concerning the claims for a right knee disorder, right shoulder disorder, and testicular cancer, so no requirement to schedule VA examinations for medical nexus opinions.

Regarding the service-connected right forearm claim, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2016).  There is no evidence of an increased severity of the disability since the most recent VA examination in March 2016.

II.  Ingrown Toenail Claim

This claim was last finally denied in a December 2007 rating decision.  In September 2008, the Veteran submitted a Notice of Disagreement (NOD), and a May 2010 Statement of the Case (SOC), issued in June 2010, followed.  No communication was received from the Veteran until January 2011, when he submitted a VA Form 9, Substantive Appeal.  However, as such was untimely, it was considered as a request to reopen the claim.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate a timely appeal of the RO's decision.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b).  

As a result, the RO's December 2007 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the December 2007 rating decision, service connection for an ingrown toenail was denied because the Veteran did not have a current diagnosis of an ingrown toenail.  The evidence received since the time of the RO's December 2007 rating decision includes an April 2016 private treatment record, which contains a diagnosis of ingrowning nail and a toenail removal performed.  This evidence was not before adjudicators when the Veteran's claim was last denied in December 2007, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for an ingrown toenail, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

III.  Right Knee and Right Shoulder Claims

The right knee and right shoulder claims were last finally denied in December 2007 and February 2008 rating decisions, respectively.  In September 2008, the Veteran submitted a NOD, and a May 2010 SOC, issued in June 2010, followed.  No communication was received from the Veteran until January 2011, when he submitted a VA Form 9, Substantive Appeal.  However, as such was untimely, it was considered as a request to reopen the claims.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate a timely appeal of the RO's decisions.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b).  

As a result, the RO's December 2007 and February 2008 decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  Accordingly, the claims may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Jackson, 265 F.3d at 1366.

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus, 3 Vet. App. at 513.

In the December 2007 and February 2008 rating decisions, service connection for a right knee disorder and a right shoulder disorder was denied because the Veteran did not have a current diagnosis related to the right knee or the right shoulder, and there was no medical evidence showing the Veteran's complaints of pain were related to service.  The evidence received since the time of the RO's December 2007 and February 2008 rating decisions includes current medical treatment records, unrelated Web articles, personnel records, unrelated VA examinations, a January 2012 VA joints examination, service treatment records (STRs), lay statements from the Veteran, and a Board hearing transcript.  With the exception of the STRs, this evidence is new because it has not previously been submitted.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis).  

However, the evidence does not raise a reasonable possibility of substantiating the claims and thus is not material to the claims.  The Veteran's claims were previously denied because the Veteran did not have a current diagnosis related to the right knee or the right shoulder, and because there was no medical evidence showing the Veteran's complaints of pain were related to service.  A review of the medical evidence reveals there is still no current right knee or right shoulder diagnosis, and the record still does not contain evidence linking the Veteran's complaints of pain to his active military service.  Specifically, at the January 2012 VA joints examination, the Veteran was diagnosed with a resolved right knee sprain and a resolved right shoulder strain, following a physical examination and X-rays of the joints.  The treatment records document the Veteran's pain, but do not provide current diagnosis or medical nexus opinions.  Thus, although new, this evidence is not material to the Veteran's claims.  The additional medical evidence does not raise a reasonable possibility of substantiating the claims.  
Likewise, the Veteran's testimony at the Board hearing in July 2013 and his lay statements submitted during the course of the appeal did not offer any additional material information or any substantive argument not previously considered by the RO in the December 2007 and February 2008 rating decisions.  The Veteran's general assertions that he has a current right knee disorder and right shoulder disorder that are the result of his active military service were previously considered.  The Board finds the Veteran's lay statements are cumulative and redundant and do not raise a reasonable possibility of substantiating his claims.  New and material evidence has not been received to reopen the claims of entitlement to service connection for a right knee disorder and a right shoulder disorder.

In reaching this decision, the Board has considered the Veteran's arguments in support of his claims.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case (whether the Veteran has a current right knee disorder and a current right shoulder disorder that are related to his active military service) fall outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such opinions.  The only medical evidence of record documents that the Veteran has a normal right knee and right shoulder, and there are no medical nexus opinions of record.  The medical evidence of record is only against the Veteran's claims.  

In short, the evidence received since the December 2007 and February 2008 rating decisions does not raise a reasonable possibility of substantiating the claims.  None of the new evidence received shows current diagnosis of the right shoulder and right knee.  For all of these reasons, the Veteran's requests to reopen his claims for a right shoulder disorder and a right knee disorder are denied.

IV.  Testicular Cancer Claim

This claim was last finally denied in a February 2008 rating decision.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b).  

As a result, the RO's February 2008 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Jackson, 265 at 1366.

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus, 3 Vet. App. at 513.

In the February 2008 rating decision, service connection for testicular cancer was denied because there was no medical evidence showing the testicular cancer was related to service.  The evidence received since the time of the RO's February 2008 rating decision includes current medical treatment records, Web articles regarding lead exposure and testicular cancer, personnel records, unrelated VA examinations, STRs, lay statements from the Veteran, and a Board hearing transcript.  With the exception of the STRs, this evidence is new because it has not previously been submitted.  See Evans, 9 Vet. App. at 273.  However, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the claim.  The Veteran's claim was previously denied because there was no medical evidence showing the testicular cancer was related to service.  A review of the medical evidence reveals there is still no evidence of an in-service incurrence or evidence to support the Veteran's contention that he was exposed to lead in service.  Thus, although new, this evidence is not material to the Veteran's claim.  The additional medical evidence does not raise a reasonable possibility of substantiating the claim.  

Likewise, the Veteran's testimony at the Board hearing and his lay statements submitted during the course of the appeal did not offer any additional material information or any substantive argument not previously considered by the RO in the February 2008 rating decision.  The Veteran's general assertions that his current testicular cancer was the result of his active military service, to include lead exposure, were previously considered.  The Web articles submitted by the Veteran describe the general connection between lead exposure and testicular cancer, but do not provide any support for the Veteran's contention that he was exposed to lead in service.  The Veteran's lay statements are cumulative and redundant and do not raise a reasonable possibility of substantiating his claim.  New and material evidence has not been received to reopen the claim of entitlement to service connection for testicular cancer.

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan, 451 F.3d at 1335.  In Davidson, 581 F.3d at 1313, and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although laypersons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, the specific issue in this case (whether the current testicular cancer was incurred during the Veteran's active military service) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4.  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  No competent medical opinions linking his testicular cancer to his active military service have been presented.  The medical evidence of record is only against the Veteran's claim.  

In short, the evidence received since the February 2008 rating decision does not raise a reasonable possibility of substantiating the claim.  None of the new evidence received provides a nexus between the Veteran's current testicular cancer and his active military service.  For all of these reasons, the Veteran's request to reopen his claim for testicular cancer is denied.


V.  Right Forearm Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of June 1993 granted service connection for the Veteran's ganglion cyst of the right wrist.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


The Veteran is in receipt of a noncompensable (0 percent) disability rating under 38 C.F.R. § 4.118, DC 7805 for his a soft tissue nodule of the right volar forearm (formerly rated as ganglion cyst of the right wrist).  He seeks a higher disability rating.

DC 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated, even if not considered in a rating provided under DCs 7800-04, under an appropriate DC.  38 C.F.R. § 4.118.

DC 7800 provides ratings for disfigurement of the head, face, or neck.  As the area affected is the right wrist, DC 7800 is inapplicable to the Veteran's claim.

DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to DC 7801 provides that a deep scar is one associated with underlying soft tissue damage 38 C.F.R. 
§ 4.118.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under  38 C.F.R. § 4.25. Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck. 38 C.F.R. § 4.118.

DC 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to DC 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under  38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.

DC 7804 provides a 10 percent rating for superficial unstable scars.  DC 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling. Three or more scars that are unstable or painful are rated 20 percent disabling. Five or more scars that are unstable or painful are 30 percent disabling. Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Note (3) provides that scars evaluated under DCs 7800, 7891, 7802, or 7805 may also receive an evaluation under this DC, when applicable.  38 C.F.R. § 4.118. 

DC 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118. 
 
Since filing his increased rating claim in January 2011, the Veteran was afforded a VA examination in January 2012.  At the examination, the Veteran denied any current treatment, pain, symptoms, functional loss, or flare-ups.  On examination, the Veteran did not have an obvious lump noted except with wrist extension.  Upon right wrist extension, he had an approximately 1x1 centimeter (cm.) soft tissue mass was visible, indistinct, and non-tender.  When the Veteran's right wrist was neutral and with resisted wrist flexion, the lump was not evident.  This was about 6 cm. proximal to the wrist.  The examiner diagnosed the Veteran with soft tissue nodule on the right volar forearm.  The examiner stated that the lump did not have the appearance of a ganglion cyst since it was softer and less distinct.  It may represent a lipoma or be of muscle origin or a vascular structure, but it cannot be characterized further.  The examiner noted that there were no symptoms or functional loss due to the lump.

At his July 2013 Board hearing, the Veteran testified that he had pain, loss of function, numbness, and tingling in his right wrist; however, the Veteran acknowledged that he had other injuries to his wrist that were not service-connected and therefore he could not be sure that the service-connected disability was causing these symptoms.  See Hearing Transcript, pages 4-5, 10.  The Veteran also testified that the service-connected soft tissue nodule of the right volar forearm on his right wrist was not tender or painful.  Id. at 9.  He testified that the service-connected soft tissue nodule of the right volar forearm did not prevent him from bending or manipulating his wrist normally.  Id. at 10.  The Veteran denied any medication or treatment for his service-connected disability.  Id. at 13.
In light of his testimony, the Veteran was provided another VA examination in March 2016.  The VA examiner diagnosed the Veteran with soft tissue nodule of the right volar forearm.  The Veteran stated that it was not painful to the touch and was not bothersome to him.  He reported times when this area of his arm would ache, but admitted that he had broken bones in his wrist and hand in 1975 with only splinting of the area done to keep the bones in place for healing.  The examiner found that the Veteran did not have any benign or malignant skin neoplasms, did not have any systemic manifestations due to any skin diseases, and did not receive any treatment for his service-connected disability.  The Veteran did not have any debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The examiner found that the soft tissue nodule of the right volar forearm affected less than 5 percent of the total body area and less than 5 percent of the exposed body areas.  The examiner stated that the Veteran had an approximately 3 cm. "vascular looking area" on his right forearm.  It was a soft tissue protrusion that appeared somewhat vascular or venous in nature.  It was quite spongy and more prominent when he flexed his right wrist.  The nodule was about 4 cm. from the right wrist area and was more oval in nature.  The examiner found that the service-connected disability did not impact the Veteran's ability to work.

The VA and private treatment records in the claims file do not provide evidence contrary to that obtained at the VA examinations.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected a soft tissue nodule of the right volar forearm.  38 C.F.R. § 4.118.  Under DC 7801, the Veteran is not entitled to a compensable disability rating because the area affected is not at least 39 sq. cm.  Under DC 7802, the Veteran is not entitled to a compensable disability rating because the area affected is not 929 sq. cm. or greater.  The VA examiners found that the affected area was, at worst, 3 cm.  Under DC 7804, the Veteran is not entitled to a compensable disability rating because the area affected is stable (i.e., no frequent loss of covering of skin).  The medical evidence does not document that the right forearm/wrist area has been unstable.  Under DC 7804, the Veteran is also not entitled to a compensable disability rating because the area affected is not painful.  Specifically, at his VA examinations and at his Board hearing, the Veteran denied pain in the soft tissue nodule of the right volar forearm.  The Veteran has reported pain in his right wrist, but attributes this to other unrelated injuries.  None of the VA examiners found that the Veteran's service-connected soft tissue nodule of the right volar forearm was tender or painful.  Under DC 7806, the Veteran is not entitled to a compensable disability rating because the area affected is not at least 5 percent of his entire body or at least 5 percent of the exposed areas affected.  The March 2016 VA examiner specifically found that the service-connected disability affected less than 5 percent of the entire body and less than 5 percent of exposed areas affected.  38 C.F.R. § 4.118.  The Veteran's right forearm and wrist also do not show limitation of motion to warrant a compensable rating under the joint codes.  38 C.F.R. § 4.71a.  Specifically, at his Board hearing, the Veteran testified that his soft tissue nodule of the right volar forearm did not affect the ranges of motion of his right wrist.  

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected soft tissue nodule of the right volar forearm more nearly met or nearly approximated the criteria for a higher disability rating.  Accordingly, staged ratings are not for application in the instant case.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned disability rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the preponderance of the evidence is against the assignment of a compensable disability rating for the service-connected a soft tissue nodule of the right volar forearm at any time during the appeal period.  The claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for an ingrown toenail is reopened.

New and material evidence has not been received to reopen the claim for entitlement to service connection for a right shoulder disorder, and the claim is denied.

New and material evidence has not been received to reopen the claim for entitlement to service connection for a right knee disorder, and the claim is denied.

New and material evidence has not been received to reopen the claim for entitlement to service connection for testicular cancer status post left orchiectomy, and the claim is denied.

The claim of entitlement to a compensable evaluation for a soft tissue nodule of the right volar forearm (formerly rated as ganglion cyst of the right wrist) is denied.

REMAND

Accordingly, the case is REMANDED for the following actions:

1.  In a July 2017 statement, the Veteran reported that he had cervical spine surgery by Dr. M.M. at the Billings Clinic on June 13, 2016.  Procure these records and any records dated since that time from this provider.  

2.  In a July 2017 statement, the Veteran reported that he was treated for his hearing loss by T.L. at Wyoming Audiology & Hearing on May 23, 2017, and July 5, 2017.  Procure these records and any records dated since that time from this provider.  

3.  The evidence of record supports the need for a VA examination or opinion for the ingrown toenail claim.  Procure such an examination.  

The examiner should offer an opinion as to whether it is as least as likely as not (a 50% or higher degree of probability) that the Veteran's currently diagnosed ingrown toenail is related to his periods of active duty from July 1984 to April 1988, January 2002 to May 2002, and June 2002 to December 2002, and/or his period of ACDUTRA from May 31, 2003, to June 14, 2003, with the National Guard.

The examiner is asked to provide a rationale for all opinions rendered.  The examiner should address the Veteran's lay statements of continuity of symptomatology during and since his active military service.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a Supplemental SOC (SSOC).  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


